      1:18-cv-01100-SEM-TSH # 84-1              Page 1 of 2                                           E-FILED
                                                                         Friday, 29 March, 2019 01:59:19 PM
                                                                               Clerk, U.S. District Court, ILCD


                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the          )
Estate of Tiffany Ann Rusher, deceased,         )
                                                )
              Plaintiff,                        )
                                                )     No. 1:18-cv-1100-SEM-TSH
         v.                                     )
                                                )
SANGAMON COUNTY, ILLINOIS, WES                  )
BARR, LARRY BECK JR., ADVANCED                  )     JURY TRIAL DEMANDED
                                                )
CORRECTIONAL HEALTHCARE, INC.                   )
ARUN ABRAHAM, MICHAEL                           )
SHMIKLER, KYLE MEYER, Z.                        )
WHITLEY, JENNIFER EALEY, GUY                    )
BOUVET III, and DOES 1-5,                       )

              Defendants.



                    735 ILCS 5/2-622 AFFIDAVIT OF PLAINTIFF’S ATTORNEY

   1. My name is Alexis Garmey Chardon, and I am one of Plaintiff’s attorneys in the above-
      captioned matter.

   2. I have consulted and reviewed the facts of this case with a licensed physician who is
      board-certified in family medicine, who I reasonably believe: (i) is knowledgeable in the
      relevant issues involved in Plaintiff’s wrongful death and survival act claims sounding in
      medical negligence against Dr. Arun Abraham; (ii) has practiced within the last six years
      in the same area of medicine that is the subject of the claim; and (iii) is qualified by
      experience and demonstrated competence in the subject of the claim.

   3. The licensed medical doctor with whom I have consulted has determined in a written
      report, after a review of the medical record, that there is a reasonable and meritorious
      cause for filing of Plaintiff’s medical negligence claim against Dr. Arun Abraham.

   4. Based on the review of the aforementioned licensed family medicine doctor and her
      written report, I believe there is reasonable and meritorious cause for filing of Plaintiff’s
      medical negligence claim in this action.

   5. Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil
      Procedure, the undersigned certifies that the statements set forth in this instrument are
      1:18-cv-01100-SEM-TSH # 84-1            Page 2 of 2



      true and correct, except as to matters therein stated to be on information and belief and as
      to such matters the undersigned certifies as aforesaid that she verily believes the same to
      be true.




March 29, 2019                                   /s/ Alexis G. Chardon


                                                 Alexis G. Chardon – ali@weilchardon.com
                                                 Weil & Chardon LLC
                                                 333 S. Wabash Avenue, Suite 2700
                                                 Chicago, IL 60604
                                                 (312) 585-7404

                                                 One of the Plaintiff’s Attorneys
